 Case 1:18-cv-00695-GJQ-RSK ECF No. 12 filed 02/26/20 PageID.360 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 JORDAN SHANE PHILLIPS,

        Petitioner,
                                                              Case No. 1:18-CV-695
 v.
                                                              HON. GORDON J. QUIST
 CONNIE HORTON,

       Respondent.
 _____________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On January 22, 2020, U.S. Magistrate Judge Ray Kent issued a Report and

Recommendation (R. & R.) recommending that the Court deny Petitioner’s habeas corpus petition

and deny a certificate of appealability as to each issue raised in the petition. (ECF No. 10.) The

Court has reviewed the R. & R. The R. & R. was duly served on Petitioner on January 22, 2020.

Objections were due by February 5, 2020. Petitioner filed untimely objections—postmarked

February 13, 2020. (ECF No. 11.) Although untimely, the Court will consider the objections.

       Upon receiving objections to the R. & R., the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R. & R., the objections, and the pertinent

portions of the record, the Court concludes that the R. & R. should be adopted.
 Case 1:18-cv-00695-GJQ-RSK ECF No. 12 filed 02/26/20 PageID.361 Page 2 of 3



       Petitioner first objects to Magistrate Judge Kent’s conclusion that the state court did not

err when it found that there was sufficient evidence to convict Petitioner of CSC-1. Petitioner

argues that “a medical examiner cannot testify that an [sic] sexual assault took place.” (ECF No.

11 at PageID.354.) But, as the state court and Magistrate Judge Kent explained, “evidence of

sexual penetration was established by the victim’s testimony.” (ECF No. 10 at PageID.343.)

Petitioner has failed to show that the state court’s determination was contrary to, or an

unreasonable application of, clearly established federal law.

       Petitioner also objects to Magistrate Judge Kent’s conclusion that the state court did not

err when it determined that Petitioner’s defense counsel was not ineffective. Petitioner argues that

his defense counsel was ineffective when he failed to admit photographs of the victim’s injuries.

To establish a claim of ineffective assistance of counsel, the petitioner must prove: (1) that

counsel’s performance fell below an objective standard of reasonableness; and (2) that counsel’s

deficient performance prejudiced the defendant resulting in an unreliable or fundamentally unfair

outcome. Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 2064 (1984). Here,

the state court determined that defense counsel’s decision to not admit the photographs was not

deficient performance and, even if it was deficient performance, the outcome of the trial would

have been the same based on the victim’s testimony. Petitioner has failed to show that the state

court’s application of Strickland was unreasonable.

       THEREFORE, IT IS HEREBY ORDERED that the January 22, 2020, Report and

Recommendation (ECF No. 10) is approved and adopted as the Opinion of the Court. Petitioner’s

objections are overruled, and the habeas corpus petition is denied.




                                                 2
 Case 1:18-cv-00695-GJQ-RSK ECF No. 12 filed 02/26/20 PageID.362 Page 3 of 3



       IT IS FURTHER ORDERED that a certificate of appealability is denied for the reasons

stated in the R. & R.

       This case is concluded.

       A separate judgment will enter.


Dated: February 26, 2020                                /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                 UNITED STATES DISTRICT JUDGE




                                            3
